707 N.W.2d 193 (2005)
NEAL
v.
DEPARTMENT OF CORRECTIONS.
Nos. 128540, 128541.
Supreme Court of Michigan.
December 27, 2005.
Application for leave to appeal.
SC: 128540, 128541, COA: 253543, 256506.
On order of the Court, the application for leave to appeal the February 10, 2005 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals to consider defendants' argument regarding the applicability of the Prison Litigation Reform Act, MCL 600.5501 et. seq., to prisoners whose claims accrued after the effective date of the act. The application for leave to appeal as cross-appellant is also considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motions to lift stay and to dismiss application are DENIED.
We do not retain jurisdiction.
TAYLOR, C.J., not participating.